Citation Nr: 1539858	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-08 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977, and from May 1980 to August 1992.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In February 2015, the Board remanded the claim for additional development.  

In December 2014 the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing; a transcript of that hearing is of record.

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA (VVA) electronic claims processing system.


FINDING OF FACT

The Veteran does not have hearing loss that was caused or aggravated by service. 


CONCLUSION OF LAW

Hearing loss was not incurred or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309(a), 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has bilateral hearing loss due to his service.  During his hearing, held in December 2014, he testified that during his first period of active duty he was exposed to loud noise as a mechanic working on tanks, and that he has had hearing loss since that time.  

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

It is appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and, therefore, subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; see also VA Adjudication Manual, M21-1MR III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)"). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2015). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385  are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Veteran's service records include his discharges (DD Form 214s) which show that his military occupation specialty was a tracked vehicle mechanic (first period of active duty), and that it involved mechanic's duties for light wheeled vehicles and Bradley fighting systems (second period of active duty). 

The Veteran's service treatment reports include a number of audiometric test results, dated between 1983 and 1992, which do not show that the Veteran had bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  This evidence does not show treatment for complaints of hearing loss, or a diagnosis of hearing loss.  Examination reports, dated in May 1980, September 1983, and April 1992, show that the Veteran's ears and drums were clinically evaluated as normal; the audiometric test results in those reports do not show that the Veteran had bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  

In "reports of medical history," dated in June 1991 and April 1992, the Veteran indicated that he did not know if he had a history of hearing loss.  

As for the post-service medical evidence, there is no relevant medical evidence dated between the Veteran's first and second periods of active duty service.   

A QTC examination report, dated in September 2006, shows that the Veteran complained of hearing loss since 1977 related to exposure to diesel and turbine noise during service.  Upon audiometric examination, the Veteran did not have hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  The examiner stated that there was no diagnosis of hearing loss, as there was no pathology to render a diagnosis.  

A VA audiometric DBQ (disability benefits questionnaire), dated in June 2015, shows that the examiner stated that the Veteran's claims file was available for review.  

Upon audiometric examination, the Veteran did not have hearing loss in either ear, as defined for VA purposes at 38 C.F.R. § 3.385.  

The examiner noted that the Veteran had significant changes in hearing thresholds during service, and that there was some sensorineural hearing loss, but that his test results do not meet the criteria to be considered a disability for VA purposes. 

The Board finds that the claim must be denied.  The Veteran is not shown to have had, at any time during service, or thereafter, hearing loss in either ear as defined for VA purposes at 38 C.F.R. § 3.385.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The Board further points out that there is no competent medical opinion of record that links current hearing loss to the Veteran's service.  Accordingly, service connection for hearing loss is denied.

Simply stated, while the Veteran was exposed to loud noise during service, and the Veteran may have some very limited hearing issues at this time, and his hearing may not be as good as it once was, testing has indicated it is within a range VA calls "normal" and, therefore, not a disability for VA purposes. 

With regard to the appellant's own contentions, a layperson is normally be presumed competent to report certain types of symptoms, to include hearing loss.  See e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the Veteran does not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis of hearing loss, or to state whether it was caused by service.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir. 2012).  The Board has discussed the Veteran's service treatment records, and the post-service medical evidence, and audiometric test results have been obtained that weigh against the claim.  This lay evidence therefore lacks sufficient probative value to warrant a grant of the claim.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997). 

Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has hearing loss that was incurred in, or is otherwise related to his military service. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107(b) (West 2014).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in May 2006, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.  The claim was readjudicated as recently as June 2015.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service medical reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded two examinations.  

In February 2015, the Board remanded this claim.  The Board directed that the Veteran be scheduled for a VA hearing examination, to include an etiological opinion, should hearing loss be found under 38 C.F.R. § 3.385.  In June 2015, this was done; the Veteran was not shown to have hearing loss in either ear.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

In December 2014, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2014 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the etiology and severity of his disability.  The testimony did not reflect that there were any outstanding medical records available that would support his claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

Service connection for hearing loss is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


